Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 1 of 9




    Exhibit A
                      Case 8:21-cv-01979-PWG       Document
                                       Circuit Court             1-1 Filed
                                                     For Prince George's    08/05/21 Page 2 of 9
                                                                         County
                                                 Clerk Of The Circuit Court
                                                        Courthouse
              t•cc‘                          U pper Marlboro, Md. 20772-9987
                                                M D Relay Service Voice/ TDD
                                                      1-800-735-2258

                                                                                Case No.: CAL21-06325
                                                                 Other Reference No.(s):
                                                    Child Support Enforcement Number:

                                                                           Date issued: June 15, 2021

To:    Nelnet Servicing LLC
      c/o CT Corp System
      5601 South 59th St Ste C
      Lincoln, NE 68516

                                             WRIT OF SUMMONS
         You are hereby summoned to file a written response by pleading or'motion, within 60 days after
service of this summons upon you, in this Court, to the attached complaint filed by;
ANTHONY ROBINSON
1010 FOLCROFT LANE
LARGO MD 20774



This summons is effective for service only if served within 60 days after the date it is issued.

                                                                           HNVAAcA_Al,k-tr)                          CLINN:L(/)
                                                                                          Clerk of the Circuit Cou


      To the person summoned:
             Failure to file a response within the time allowed may result in a judgment by default or the granting
              of the relief sought against you.
              Personal attendance in court on the day named is NOT required.

      Instructions for Service:
        1. This summons is effective for service only if served within 60 days after the date issued. If it is not
              served within the 60 days, the plaintiff must send a written request to have it renewed.

       2.     Proof of Service shall set out the name of the person served, date and the particular place and
              manner of service. If service is not made, please state the reasons.

        3.    Return of served or unserved process shall be made promptly and in accordance with
              Maryland Rule 2-126.

       4.     If this notice is served by private process, process server shall file a separate affidavit as
              required by Maryland Rule 2-126(a).
CC-CV-032(Rev. 01/2019)                              Page 1 of2                                    CAL21-06325
        Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 3 of 9



            CIRCUIT COURT OF PRINCE GEORGE'S COUNTY MARYLAND

ANTHONY ROBINSON
1010 Folcroft Lane
Largo, Maryland 20774

       Plaintiff,                                    Case No.
V.

NELNET SERVICING,LLC
do C T Corporation System
5601 South 59TH St, Suite C
LINCOLN,NE 68516

       Defendant.



                        CIVIL COMPLAINT AND JURY DEMAND

       The Plaintiff, Anthony Robinson, by undersigned counsel, files suit against Nelnet

Loan Servicing ("Nelnet"), and alleges as follows:

                              PRELIMINARY STATEMENT

       1.      This is an action for a consumer seeking actual, statutory damages and punitive

       damages brought pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq

      . "FCRA")and the common law tort of defamation.
      (

                        PARTIES,JURISDICTION AND VENUE •

       2.      Plaintiff is a natural person who resides in the state of Maryland. At all times

       relevant he was a "consumer" as defined by 15 U S C. S1681a(c).

       3.      Nelnet provides education services in loan servicing, payment processing,

       education planning, and asset management.

       4.     This court's jurisdiction arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.




                                               1
 Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 4 of 9



5.      This venue is appropriate, pursuant to 28 U.S.C. § 1391(b)(2), as the Plaintiff

resides in this Court's district and the conduct described herein occurred within this

district.

                         FACTUAL ALLEGATIONS

6.      Up to five NELNET student loan tradelines and collections appeared on

Plaintiff's credit reports with Equifax, Experian and Trans Union, although the

tradelines did not reflect that the furnisher was NELNET and instead reported that the

furnisher was USDE.

7.      The credit reports were inaccurate because Mr. Robinson did not have a student

loan account with USDE,let alone five different accounts.

8.      NELNET is in possession of a police report filed by Mr. Robinson that states

that he did not obtain a student loan and that there were two student loan accounts

fraudulently opened under his name.

9.      Notwithstanding its personal knowledge that Mr. Robinson does not have a

student loan account, NELNET informed the CRAs that Mr. Robinson has five student

loan accounts, including accounts in collections.

10.     Mr. Robinson disputed the NELNET student loan accounts with each of the

credit reporting agencies Equifax, Experian and Trans Union ("CRAs").

11.    In his dispute letter, Mr. Robinson stated that he "did not open or authorize the

creation of these accounts." Mr. Robinson apprised the CRAs that these same student

loan accounts had been disputed before and removed. He further apprised the CRAs




                                       2
Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 5 of 9



that he filed and provided them with a police report in the past and enclosed a copy of

that police report.

12.    He also informed the CRAs that USDE's reporting of student loan accounts

have been the subject of litigation in the past and that a settlement was reached where it

was agreed the student loan accounts would no longer be reported on his reports.

Included with the dispute was contact information for the attorney that represented the

CRA in the litigation, for verification that the accounts should be removed.

13.    The disputed loans were Parent Plus loans that whose proceeds were used to pay

for educational costs of his daughter, LaKeisha Wooden (formerly LaKeisha Robinson).

Thus, Plaintiff advised the CRAs to contact his daughter, LaKeisha Wooden, to

investigate who opened the loan accounts. Last, Mr. Robinson suggested that the CRAs

specifically ask USDE how it was able to verify that he opened the account.

14.    Each of the CRAs forwarded Mr. Robinson's dispute to NELNET.

15.    NELNET did not investigate Mr. Robinson's dispute. Instead, NELNET just

instructed the CRAs to continue reporting the student loan debts as belonging to Mr.

Robinson.

16.    Despite NELNET's instructions to continue reporting the accounts, both

Equifax and Experian blocked the NELNET tradelines from appearing on Mr.

Robinson's credit reports.

17.    Trans Union removed some of the NELNET tradelines, but continued reporting

at least two student loan accounts. The student loan accounts that remained were for the




                                        3
 Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 6 of 9



same amounts and originated on the same dates, and were clearly duplicate accounts for

the same exact loans.

18.     After receiving Trans Union's dispute results, Mr. Robinson disputed the two

remaining NELNET student loan accounts with Trans Union.

19.     In this dispute letter, Mr. Robinson stated the accounts did not belong to him

and that the accounts were removed after he disputed and filed suit because of the

reporting. He provided the attorney information to verify there was an agreement to

have the accounts removed. Additionally, he referenced the specific credit report that

removed the accounts.

20.     Then, he pointed out that Trans Union just removed two NELNET accounts and

that the remaining two NELNET accounts were duplicates (same original balance and

open date) that also should be removed.

21.     Trans Union forwarded Mr. Robinson's dispute to NELNET.

22.     NELNET received the notice of Mr. Robinson's dispute but did not investigate

the claims in the dispute. Instead, NELNET simply noted that he disputed the accounts

and continued to report the accounts belonged to Plaintiff.

23.     Credit reports containing the false NELNET student loan accounts were

prepared and published to third parties.

                    COUNT ONE: VIOLATION OF FCRA

24.    Plaintiff incorporates paragraphs 1 through 23.

25.     Defendant NELNET violated the FCRA, 15 U.S.C. § 1681s-2(b)(1) by failing to

fully and properly investigate the Plaintiffs disputes.



                                           4
        Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 7 of 9



       26.     Defendant NELNET violated the FCRA, 15 U.S.C. § 1681s-2(b)(1) by failing to

       review all relevant information provided by the CRAs.

       27.     Defendant NELNET violated the FCRA, 15 U.S.C. § 1681s-2(b)(1) by failing to

       accurately report the results of its investigation.

       28.     Defendant NELNET violated the FCRA, 15 U.S.C. § 1681s-2(b)(1) by failing to

       delete, block or modify inaccurate, incomplete or unverifiable information.

       29.     As a result of this conduct, actions and inactions of the Defendant, the Plaintiff

       suffered actual damages including without limitation, by example only and as described

       herein: out of-pocket and/or pecuniary costs, credit damage, damage to reputation,

       embarrassment, humiliation and other emotional and mental distress.

       30.     Defendants' conduct, actions and inactions were negligent, rendering Defendant

       liable for actual damages, costs and attorney's fees pursuant to 15 U.S.C. § 1681s-2(b)

      (1).

                               COUNT TWO:DEFAMATION

       31.     Plaintiff incorporates paragraphs 1-30 by reference.

       32.     Defendant NELNET intentionally and maliciously instructed the credit

reporting agencies to inaccurately report the false debt.

       33.     NELNET's own records revealed that Mr. Robinson did not open the account

and had no legal obligation on the debt.

       34.     The Defendant's publishing that the Plaintiff had student loan accounts,

including accounts that were in collections, constituted a defamatory statement intended to

impugn him as to be financially irresponsible and to injure his credit and employment profile.



                                                 5
        Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 8 of 9



       35.     Defendant's foregoing statements were false and published without a privilege.

       36.     Defendant published the false statements to the CRAs, and reasonably

understood its publication to be defamatory.

       37.     Defendant knew the CRAs would publish the false and defamatory publication

to other creditors, potential creditors, and employers or potential employers of the Plaintiff

       38.     Defendant acted with knowledge of the falsity of the statements and with the

intent to harm (or reckless disregard for) the Plaintiff chances of obtaining credit or

employment when instructing the CRAs to report the erroneous credit information.

       39.     As a result of the false statements published by Defendant, the character and

financial reputation of Plaintiff was harmed, his standing and reputation in the financial and

credit community was impaired, and he suffered mental anguish.

       38.     As a direct and proximate result of the false and defamatory credit reporting

published by Defendant, the Plaintiffs credit score and credit profiles were injured, thereby

suffering a loss of prospective credit and/or employment.

       WHEREFORE, your Plaintiff demands judgment for actual damages against

Defendant, for his attorney's fees and costs; for prejudgment and post judgment interest; and

any other relief deemed appropriate by this Court.

TRIAL BY JURY DEMANDED

       Respectfully submitted,

       ANTHONY ROBINSON




       Quinn B. Lobato



                                                6
Case 8:21-cv-01979-PWG Document 1-1 Filed 08/05/21 Page 9 of 9



210 Grisdale Hill
Riva, MD 21140
Tel:(240)305-4770
quinn.lobato@gmail.com
Counselfor Plaintiff




                              7
